         Case 5:16-cv-00560-EJD Document 43
                                         42 Filed 04/15/16
                                                  04/13/16 Page 1 of 4



 1   STROOCK & STROOCK & LAVAN LLP
     JULIA B. STRICKLAND (State Bar No. 083013)
 2   STEPHEN J. NEWMAN (State Bar No. 181570)
     JULIETA STEPANYAN (State Bar No. 280691)
 3   2029 Century Park East
     Los Angeles, CA 90067-3086
 4   Telephone: 310-556-5800
     Facsimile: 310-556-5959
 5   Email:     lacalendar@stroock.com

 6   Attorneys for Defendant
      Chase Bank USA, N.A., erroneously sued as
 7    JPMorgan Chase Bank

 8                             UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN JOSE DIVISION
11   GEORGE VAN BUSKIRK,                   )       Case No. 5:16-cv-00560-EJD
                                           )
12                 Plaintiff,              )
                                           )       NOTICE OF SETTLEMENT BETWEEN
13          vs.                            )       PLAINTIFF AND CHASE BANK USA,
                                           )       N.A. AND [PROPOSED] ORDER RE
14   EXPERIAN INFORMATION SOLUTIONS, )             CASE DEADLINES
     INC.; EQUIFAX, INC.; TRANSUNION, LLC;
15   ASSET LIQUIDATION GROUP               )
     INCORPORATED; JPMORGAN CHASE          )
16   BANK; COMMONWEALTH CENTRAL            )
     CREDIT UNION; CREDIT FIRST,           )
17   NATIONAL ASSOCIATION; DISCOVER        )
     FINANCIAL SERVICES, LLC; PROVIDENT )
18   CREDIT UNION; ASSET ACCEPTANCE,       )
     LLC; DISCOVER BANK and DOES 1         )
19   through 100 inclusive,                )
                                           )
20                 Defendants.             )
                                           )
21

22

23

24

25

26

27

28
                       NOTICE OF SETTLEMENT BETWEEN PLAINTIFF AND CHASE BANK USA, N.A. AND
                                                      [PROPOSED] ORDER RE CASE DEADLINES
                                                                    Case No. 5:16- cv-00560-EJD
     LA 51984124
                                                                              Case 5:16-cv-00560-EJD Document 43
                                                                                                              42 Filed 04/15/16
                                                                                                                       04/13/16 Page 2 of 4



                                                                      1            TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                                                      2            PLEASE TAKE NOTICE that plaintiff George Van Buskirk (“Plaintiff”), on the one

                                                                      3   hand, and defendant Chase Bank USA, N.A., erroneously sued as JPMorgan Chase Bank

                                                                      4   (“Chase”), on the other, have reached a settlement in principle, which will result in the dismissal of

                                                                      5   Chase from this action with prejudice. Plaintiff and Chase currently are negotiating the terms of a

                                                                      6   settlement agreement and expect that the settlement documentation will be finalized within the next

                                                                      7   thirty (30) days. Accordingly, the parties respectfully request that all pending dates and filing

                                                                      8   requirements pertaining to Chase be vacated.

                                                                      9
STROOCK & STROOCK & LAVAN LLP




                                                                     10   Dated: April 13, 2016                          SAGARIA LAW, P.C.
                                                                                                                         SCOTT J. SAGARIA
                                Los Angeles, California 90067-3086




                                                                     11                                                  ELLIOT W. GALE
                                                                                                                         JOSEPH ANGELO
                                     2029 Century Park East




                                                                     12
                                                                                                                         By:                    /s/ Elliot Gale
                                                                     13
                                                                                                                                                 Elliot Gale
                                                                     14
                                                                                                                         Attorneys for Plaintiff
                                                                     15                                                        George Van Buskirk
                                                                     16
                                                                          Dated: April 13, 2016                          STROOCK & STROOCK & LAVAN LLP
                                                                     17                                                  JULIA B. STRICKLAND
                                                                                                                         STEPHEN J. NEWMAN
                                                                     18                                                  JULIETA STEPANYAN
                                                                     19
                                                                                                                         By:                /s/ Stephen J. Newman
                                                                     20                                                                     Stephen J. Newman
                                                                     21                                                  Attorneys for Defendant
                                                                                                                               Chase Bank USA, N.A., erroneously sued
                                                                     22                                                        as JPMorgan Chase Bank
                                                                     23

                                                                     24            IT IS SO ORDERED.
                                                                     25
                                                                          Dated:         4/15/2016
                                                                     26                                                                  Hon. Edward J. Davila
                                                                                                                                       United States District Judge
                                                                     27

                                                                     28                                              -1-
                                                                                              NOTICE OF SETTLEMENT BETWEEN PLAINTIFF AND CHASE BANK USA, N.A. AND
                                                                                                                             [PROPOSED] ORDER RE CASE DEADLINES
                                                                                                                                           Case No. 5:16- cv-00560-EJD
                                                                          LA 51984124
                                                                              Case 5:16-cv-00560-EJD Document 43
                                                                                                              42 Filed 04/15/16
                                                                                                                       04/13/16 Page 3 of 4



                                                                      1                                        FILER’S ATTESTATION

                                                                      2           I, Stephen J. Newman, attest, pursuant to Civil L.R. 5-1(i)(3), that concurrence in the filing

                                                                      3   of this document has been obtained from the other signatory to this document.

                                                                      4

                                                                      5

                                                                      6

                                                                      7

                                                                      8

                                                                      9
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                Los Angeles, California 90067-3086




                                                                     11
                                     2029 Century Park East




                                                                     12

                                                                     13

                                                                     14

                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28                                               -2-
                                                                                               NOTICE OF SETTLEMENT BETWEEN PLAINTIFF AND CHASE BANK USA, N.A. AND
                                                                                                                              [PROPOSED] ORDER RE CASE DEADLINES
                                                                                                                                            Case No. 5:16- cv-00560-EJD
                                                                          LA 51984124
                                                                              Case 5:16-cv-00560-EJD Document 43
                                                                                                              42 Filed 04/15/16
                                                                                                                       04/13/16 Page 4 of 4



                                                                      1                                     CERTIFICATE OF SERVICE

                                                                      2           I hereby certify that on April 13, 2016, a copy of the foregoing NOTICE OF

                                                                      3   SETTLEMENT BETWEEN PLAINTIFF AND CHASE BANK USA, N.A. AND

                                                                      4   [PROPOSED] ORDER RE CASE DEADLINES was filed electronically. Notice of this filing

                                                                      5   will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail to

                                                                      6   anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

                                                                      7   may access this filing through the court’s EM/ECF System.

                                                                      8

                                                                      9                                                                /s/ Stephen J. Newman
                                                                                                                                         Stephen J. Newman
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                Los Angeles, California 90067-3086




                                                                     11
                                     2029 Century Park East




                                                                     12

                                                                     13

                                                                     14

                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                                                       CERTIFICATE OF SERVICE
                                                                                                                                                       Case No. 5:16- cv-00560-EJD
                                                                          LA 51984124
